Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The instant Invention is drawn to a
A curable (cured) composition comprising: A) a fluoroelastomer comprising copolymerized units of vinylidene fluoride or tetrafluoroethylene; and copolymerized units of a nitrile group-containing cure site monomer; and B) a hydrazone or oxime of the general formula R1(C=NY)nR2 wherein n=1 or 2, Y= OHor NH2 , R1 is aryl, alkyl, perfluoroalkyl, benzyl or heterocyclic and R2 is aryl or heterocyclic.
The closest prior art of record are references to Bish et al (US 8,338,542), Bish et al (US 8,765,876) and Czornij et al (US 5,378,762) are cited of interest.
The reference to Bish et al (US 8,338,542) teaches the production of curable compositions that may comprise A) a fluoroelastomer comprising copolymerized units of a nitrile group-containing cure site monomer at column 1 (lines 53-60). The reference teaches the inclusion of curing agents that may comprise B) phthalhydrazide hydrazine or hydroxylamine salts. Further, note the Abstract.

The reference to Bish et al (US 8,765,876) teaches the production of curable compositions that may comprise A) a fluoroelastomer comprising copolymerized units of a nitrile group-containing cure site monomer at column 1 (line 59) to column 2 (line 7). The reference teaches the inclusion of curing agents that may comprise B) hydrazine derivatives. Further, note the Abstract.
The reference does not show the use of B) a hydrazone or oxime of the claimed formula R1(C=NY)nR2 wherein n=1 or 2, Y= OH, or NH2, R1 is aryl, alkyl, perfluoroalkyl, benzyl or heterocyclic and R2 is aryl or heterocyclic.
The reference to Czornij et al (US 5,378,762) discloses a hydrazone or oxime of the general formula R1(C=NY)nR2 wherein n=1 or 2, Y= OH, or NH2, R1 is aryl, and R2 is aryl. Note column 5 (lines 9-30 and 37-43), column 8 (lines 40-44) and document claims 1and 9). However, the reference provides neither teaching, nor suggestion to employ the compound as a curative agent.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic 

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        
IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765



ISZ